 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                            Case No. 1:18-cv-01658-LJO-SAB (PC)
12                       Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                         CAUSE IN WRITING WHY ACTION
13            v.                                         SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO PAY FILING FEE OR TO
14    KERN VALLEY STATE PRISON, et al.,                  SUBMIT AN APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS
15                       Defendants.
                                                         (ECF Nos. 5, 9, 12)
16
                                                         FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Aaron Lamont Stribling is proceeding pro se in this civil rights action pursuant to
19   42 U.S.C. § 1983.
20          On November 19, 2018, Plaintiff initiated the instant action in the United States District
21   Court for the Southern District of California. (ECF No. 1.) On December 4, 2018, the instant
22   action was transferred to this Court. (ECF No. 2.) On December 7, 2018, the Court ordered
23   Plaintiff to either submit a complete application to proceed in forma pauperis, or, in the alternative,
24   pay the $400.00 filing fee for this action, within forty-five days of the date of service of the order.
25   (ECF No. 5.)
26          On January 9, 2019, Plaintiff filed a motion for court order to make prison pay filing fee
27   with money in Plaintiff’s prison trust account. (ECF No. 6.) On January 10, 2019, the Court issued
28
                                                        1
 1   Findings and Recommendation recommending that Plaintiff’s motion to direct the prison to pay the

 2   filing fee be denied. (ECF No. 7.) On February 12, 2019, the District Judge adopted the

 3   undersigned’s Findings and Recommendation in full and denied Plaintiff’s motion to direct the

 4   prison to pay the filing fee. (ECF No. 9.) The District Judge also granted Plaintiff thirty days from

 5   the date of service of the order to either pay the filing fee in full or submit a complete application

 6   to proceed in forma pauperis. (Id.)

 7          On March 4, 2019, Plaintiff filed a motion for disqualification of the District Judge and a

 8   motion for reconsideration of the District Judge’s February 12, 2019 order adopting the Findings

 9   and Recommendation and denying Plaintiff’s motion to direct the prison to pay the filing fee. (ECF

10   No. 10.) On March 14, 2019, the District Judge denied Plaintiff’s motions for disqualification and

11   reconsideration. (ECF No. 11.)

12          On March 27, 2019, the Court issued an order finding that the interest of justice required

13   that Plaintiff be granted an additional twenty-one (21) days from the date of the service of the order

14   to either pay the $400.00 filing fee in full or submit a completed application to proceed in forma

15   pauperis. (ECF No. 12.)

16          However, the deadline for Plaintiff to comply with the Court’s March 27, 2019 order has

17   passed, and Plaintiff has not submitted an application to proceed in forma pauperis, paid the

18   $400.00 filing fee, or otherwise responded in any way to the Court’s order.

19          Local Rule 110 provides that “[f]ailure of … a party to comply … with any order of the

20   Court may be grounds for imposition by the Court of any and all sanctions authorized by statute or
21   Rule or within the inherent power of the Court.” Further, a plaintiff’s failure to comply with court

22   orders and prosecute their action is grounds for dismissal. In re Phenylpropanolamine (PPA)

23   Products Liability Litigation, 460 F.3d 1217, 1226-29 (9th Cir. 2006).

24          Accordingly, the Court HEREBY ORDERS that:

25          1.      Within fourteen (14) days from the date of service of this order, Plaintiff shall

26                  EITHER:
27                  a. Submit an application to proceed in forma pauperis; OR

28                  b. Pay the $400.00 filing fee for this action; OR
                                                        2
 1                    c. Show cause in writing why this action should not be dismissed for failure to

 2                       comply with the Court’s March 27, 2019 order;

 3            2.      The Clerk of the Court shall send Plaintiff a blank application to proceed in forma

 4                    pauperis by a prisoner; and

 5            3.      Plaintiff is warned that failure to comply with this order will result in a

 6                    recommendation to the District Judge that the instant action be dismissed for failure

 7                    to obey a court order and failure to prosecute.

 8
     IT IS SO ORDERED.
 9

10   Dated:        May 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
